Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 16, 2021

                                    No. 04-20-00544-CR

                      EX PARTE JORGE AMEZCUA TREVINO,

                From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. CM074888
                       Honorable Jefferson Moore, Judge Presiding


                                       ORDER

Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice


      The panel has considered Appellee’s motion for rehearing and now requests a response
from Appellant to be due August 15, 2021. See TEX. R. APP. P. 49.2.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court